Talmadge, J.
(dissenting) — Michael Halgren has a history of sexual offenses. He has committed 24 rapes by his own admission and he has been described as a “time bomb” likely to reoffend in the future. Because of a technical reading of the crime Halgren committed in this case, the majority determines his crime is not a sex offense which would permit the trial court to consider Halgren’s future dangerousness in imposing an exceptional sentence. Although our previous cases have indicated we are not constrained by the legislative definition of a sexual offense in the Sentencing Reform Act of 1981 (SRA) in affirming an exceptional sentence based on the future dangerousness of a sex offender, the majority now disregards our prior pronouncements on the issue and holds the trial court cannot consider Halgren’s future dangerousness for imposing an exceptional sentence. I disagree and therefore respectfully dissent.
The facts of Halgren’s present crime only confirm he was *353involved in a sexually motivated crime. Halgren approached a prostitute in downtown Seattle and agreed to pay for a sex act. She accompanied Halgren in his car. He then claimed he was a police officer and tried to handcuff her. Realizing that he was dangerous, the woman jumped out of the car, screaming for the police. After a dangerous high speed chase, Halgren was finally captured by Seattle police officers. The officers found plastic flex cuffs, duct tape, and a screwdriver in the car. Halgren was found guilty of unlawful imprisonment.
Halgren has a long history of sexual deviancy and violent conduct! He exposed himself frequently. He raped at least 24 women. He often broke into victims’ homes. He has a pattern of raping prostitutes, at knifepoint. He has been diagnosed as having a borderline personality disorder, an antisocial personality disorder and very strong levels of arousal to rape videos and power and anger rape representations. One therapist described Halgren as a “predatory offender,” Clerk’s Papers at 107, and another therapist described him as “a ‘time bomb’ waiting to go off,” “out of control and ... a clear and cogent danger to the community.” Clerk’s Papers at 117.
Halgren was previously convicted of rape in the first degree in 1989 and treated in the sexual offender treatment program at Monroe, but failed to complete that program, dropping out after 16 months of treatment, because he did not like his therapist. He was evaluated as not amenable to treatment and terminated from the program.
Notwithstanding the fact that Halgren’s conviction for unlawful imprisonment is not among the offenses described as a “sex offense” in the definitional section of the SRA, RCW 9.94A.030(33), the trial court found that Halgren would be dangerous in the future and merited an exceptional sentence pursuant to State v. Barnes, 117 Wn.2d 701, 818 P.2d 1088 (1991). Id. at 703 (citing State v. Pryor, 115 Wn.2d 445, 799 P.2d 244 (1990), noting future dangerousness may be considered as an aggravating factor justify*354ing an exceptional sentence in sexual offense cases). The Court of Appeals affirmed the trial court’s imposition of an exceptional sentence in State v. Halgren, 87 Wn. App. 525, 942 P.2d 1027 (1997).
A defendant’s future dangerousness is a valid aggravating factor if a defendant’s present conviction is for a sex offense and there is evidence of prior similar criminal acts and of a defendant’s unamenability to treatment. State v. McNallie, 123 Wn.2d 585, 590-92, 870 P.2d 295 (1994); Barnes, 117 Wn.2d at 703, 710-12; State v. Strauss, 119 Wn.2d 401, 420-21, 832 P.2d 78 (1992); In re Personal Restraint of Vandervlugt, 120 Wn.2d 427, 433, 842 P.2d 950 (1992). The aggravating factor of future dangerousness, however, has been confined to sexual offenses only. Vandervlugt, 120 Wn.2d at 433-34; Barnes, 117 Wn.2d at 703; see also id. at 713 (Guy, J., concurring). The only question in Halgren’s case is whether the offense for which he was convicted amounted to a sex offense under the circumstances of this case.
From a purely practical perspective, Halgren’s crime here was sexually motivated. Were we to conclude otherwise would require us to be oblivious to the circumstances of the crime and Halgren’s pattern of deviancy. He picked up a prostitute, as he had done in the past. The paraphernalia in his vehicle suggested his ultimate intention. It defies common sense to suggest that Halgren, a predatory offender, was not involved in a sexually motivated crime.
In the past, we have not been constrained in our determination the offender committed a sex offense for purposes of an enhanced sentence by the SRA definition of sex offense. In State v. Stewart, 72 Wn. App. 885, 895, 866 P.2d 677 (1994), the Court of Appeals indicated trial courts should determine from a “common sense perspective” whether the offense is capable of treatment as a sex offense. If it is, then it is an offense for which future dangerousness may be considered as an aggravating factor. We affirmed the Court of Appeals in State v. Stewart, 125 Wn.2d 893, 890 P.2d 457 (1995). Therein, we approved the *355Court of Appeals’ commonsense approach, rejecting the defendant’s contention that the trial court improperly considered his future dangerousness because he did not commit a “sex offense” as defined in the SRA. We noted:
This argument is not sustainable for two reasons. First, neither in Barnes nor in its progeny has this court given any indication that a trial court must refer to the SRA’s definition of “sex offense” when determining whether or not an offender’s future dangerousness can be considered. Second, even assuming arguendo that a court must refer to the SRA’s definition of “sex offense”, the Legislature could not have intended for a sexually motivated crime to be treated like a nonsex offense in order to determine whether or not an offender’s future dangerousness can be considered.
Id. at 900. The Court of Appeals determined here that it should follow Stewart in affirming the imposition of an exceptional sentence for Halgren.
Division Three of the Court of Appeals, however, in State v. Hicks, 77 Wn. App. 1, 6-7, 888 P.2d 1235 (1995), indicated that the trial court’s consideration of future dangerousness was inappropriate as a matter of law because the crime for which Mr. Hicks was convicted, although manifestly sexual in nature, was not included in the enumeration of sex offenses in the SRA. Discretionary review was not sought before this court in Hicks and that Court of Appeals’ decision predates our discussion of the topic in Stewart. Although in Stewart we held other grounds sufficient for resolution of that case, the view expressed therein, that the SRA enumeration of sex offenses is nonexclusive, was clearly the view of the majority of the court and should be supported now. Cf. id. at 899-900 (majority opinion) and id. at 900-01 (three justices concurring/dissenting).
The majority here agrees with the Hicks’ court analysis of sexual offenses, impliedly rejecting the majority view expressed in Stewart and suggesting that by remaining silent since our decisions in Barnes and Stewart, the Legislature has acquiesced in the limited scope of cases to which the future dangerousness factor for an exceptional sentence applies.
*356Support for the majority’s position cannot be derived from the language of the statute, nor from common sense. The SRA definition of “sex offense” carries significant consequences besides an exceptional sentence. It is noteworthy that for a conviction of a sex offense, prior convictions for sex offenses count three points each in the offender’s score. RCW 9.94A.360(16). Moreover, the definition of “sex offense” has significant implications for eligibility for alternative programs such as the Special Sex Offender Sentencing Alternative, see RCW 9.94A.120(8), and Special Sex Offender Disposition Alternative, see RCW 13.40.160(4), which focus on rehabilitation, treatment, and community placement for juveniles and other first time offenders where appropriate.
There is nothing in the Legislature’s 1990 sex offender legislation or in subsequent amendments to the SRA, however, which would indicate the Legislature had an intent to restrict exceptional sentences to the SRA’s definition of sex offenses. Specifically, RCW 9.94A.390 indicates the list of factors for exceptional sentences is “nonexclusive.” Had the Legislature intended the interpretation the majority advances, it would have said its definition of sex offenses for purposes of determining whether a sex offender was dangerous in the future and therefore merited an exceptional sentence was confined to those crimes set forth in the SRA definition of a sex offense. It did not do so.
The facts in this case cry out for an application of commonsense principles by this Court. The trial court and Court of Appeals were correct in their assessment that Michael Halgren is, and continues to be, a dangerous sex offender. He engages in violent sexual conduct, has one prior first degree rape conviction, is a registered sex offender, and has admitted to raping some 24 women. He has a particular penchant for abusing prostitutes, raping some at knifepoint, and has admitted the contact he initiated with the prostitute in the case before us was sexually motivated. He has undergone two courses of treatment, neither of which he completed. Expert testimony at trial also indicated *357he was not amenable to treatment and virtually certain to reoffend. Clearly, Mr. Halgren is a predatory sex offender who will likely commit future similar offenses that are both violent and sexually motivated if he is not restrained.6
In Stewart, we applied a commonsense understanding of a sexually motivated crime in rejecting the defendant’s contention that future dangerousness could not be considered a sentence enhancement factor because his crime was not listed among the SRA’s enumeration of sex offenses. Likewise, we should reject that same argument here and continue the policy enunciated in Stewart. We are not required to check our common sense or our sense of justice at the courthouse door. We should affirm the Court of Appeals and the trial court.
Guy, C.J., Durham, J., and Dolliver, J. Pro Tern., concur with Talmadge, J.

In a 1991 psychological evaluation, Psychologist Savio Chan described Halgren as a predatory offender tending toward sexual deviancy in the form of sexual sadism. Noting Halgren “has not profited from [treatment],” Chan concluded his report by rating Halgren’s “re-offense” and “violent” risks as high. Clerk’s Papers at 107.